Title: To Benjamin Franklin from William Carmichael, 26 June 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 26. June 1781.
An Express which Mr. Gabarus sends to Paris afords me an Opportunity of sending you the latest Spanish Gazettes & to apologize for not having yet sent the Books you expressed a desire of reading— They have been long in readiness to send, but I have not yet been able to find a Person going directly to Paris, who could conveniently charge himself with the Delivery of them— They are too bulky to send them by the Couriers of the Court, but as I am continually in quest of some friendly voyager, I hope I shall not long be denied the Pleasure of conveying them to you. I should have early written to your Excellency on the Subject of the Expedition of the Spaniards which it is expected will leave Cadiz some time this Month commanded by the Duke de Crillon, to whom I think I gave a Letter of Introduction to you, but not chusing to trouble you with mere Conjectures, I desired [not] mentioning it at all & should not do it now, if it was not to inform you that a young American in Mr. Jay’s Family has obtained his Majesty’s Permission to serve in the Duke of Crillons family. His Application to serve was particularly agreable & he was received when many Volunteers of Rank who offered were refused.—
Our Negociation is in the same Way as when I had last the Honor to write to you, you are I supposed informed of the last Instructions to M. Jay on this Subject, altho’ he has not as yet received what he thinks an authentic Copy of them.
This Court certainly has had the Perusal of the Letters he received, & I believe some others were stopped. A little after the Vessel arrived which brought them the Ministers appeared in good humor, but as yet we have received no effective Proofs of a Change in their Disposition. I once thought that this Expedition was intended for our Seas—But the Court itself has taken Pains to perswade the public it was really destined for America— It was resolved on about the time Mr. Jay received his Letters, The Minister at the same time appear’d determined to dispatch Mr. Gardoqui who has now been at Court near twelve Months avowedly with the Intention of going to repleace Mr. Miralles— It is certain that 8000 Men landed in September or October in S Carolina would effectually do our Business there & defeat the Enemies hopes of subjugating the Southern Provinces. A few Weeks will discover the secret, The Idea of what I mentioned above is too flattering to be true— I have heard with Pain of the Loss of the Marquis de la Fayette— It will be severely felt in America— We received no Letters from that Country by the last Arrival at Bilbao— It is probable that Mr. Jay will be obliged to draw on you soon for the Residue of the 25000 Dollars. I wrote to your Grandson to know whether I might not draw immediately on you for my quarterly Payment agreable to the advice you gave Mr. Jay by the Return of his Courier in April— I beg you would signify your Intentions on this Subject & accept my sincere thanks for the repeated Instances I have had of your Indulgence to, Your Excellency’s Most obliged & most humble Servt.
(signed) Wm. Carmichael.
His Exy. Dr. Franklin.
